Exhibit SHARE PURCHASE AGREEMENT THIS AGREEMENT made effective as of the 1st day of January, A.D. 2008. BETWEEN: BRIAN MAHOOD, Businessman, of Suite 600, 600 - 6th Avenue S.W., Calgary, Alberta, T2P 0S5; (hereinafter referred to as the "Vendor") OF THE FIRST PART AND: SCOUT EXPLORATION, INC., a Nevada Corporation, with an office at 609 - 475 Howe Street, Vancouver, British Columbia, V6C 2B3; (hereinafter referred to as the "Purchaser") OF THE SECOND PART AND: KERRISDALE RESOURCES LTD., a company duly incorporated under the laws of the Province of Alberta, and having an office at Suite 600, 600 - 6th Avenue S.W., Calgary, Alberta, T2P 0S5; (hereinafter referred as the "Company") OF THE THIRD PART WHEREAS the Vendor is the legal and beneficial owner of all of the issued shares in the capital stock of the Company. AND WHEREAS the Purchaser is desirous of purchasing and the Vendor is desirous of selling the Shares on the terms and conditions hereinafter set forth. NOW THEREFORE in consideration of the mutual covenants and agreements hereinafter set forth and in consideration of the sum of Two ($2.00) Dollars paidby each party to each of the other parties (the receipt and sufficiency of which consideration is hereby acknowledged by all parties), the parties hereto agree as follows: 2 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions.In this Agreement, including the recitals hereto: "Agreement" means the agreement constituted by the execution of this document by the parties hereto, including all schedules referred to herein, as same may be supplemented or amended from time to time. "Business Day" means a day other than a Saturday, Sunday, statutory holiday or day that is declared by any governmental authority to be a civic holiday in the jurisdiction in which an event contemplated hereby is to take place. "Closing" means the completion of the sale to the Purchaser and the purchase from the Vendor of the Shares hereunder by the transfer and delivery of documents of title thereto and the payment of the purchase price therefor as set out in Section 2.2 hereof; "Closing Day" means the day upon which the events described in section 7 hereof occur. "Company" means Kerrisdale Resources Ltd., a company incorporated under the laws of the Province of Alberta, having an office at Suite 600, 600 - 6th Avenue S.W., Calgary, Alberta T2P 0S5. "Company's Financial Statements" means the unaudited financial statements of the Company for the year ended September 30, 2007 as prepared by a Chartered Accountant and the unaudited interim financial statements of the Company for the periods ended March 31, 2008 prepared by management, copies of which are attached hereto as Schedule "A". "Purchaser" means Scout Exploration, Inc. "Place of Closing"means2100, 777 – 8th AvenueS.W., Calgary, Albertaor such other place as the parties may mutually agree upon. “Property” means the oil and gas interests set out in Schedule “C” to this Agreement. "Purchaser's Solicitors" means Hemsworth, Schmidt or such other solicitors as are appointed by the Purchaser from time to time. "Shares" means the 100 Class A voting shares, issued and outstanding,in the capital stock of the Company owned by the Vendor. 3 "Vendor's Solicitors" meansDunphy Best Blocksom LLP, or such other solicitors as are appointed by the Vendor from time to time. Any other terms defined within the text of this Agreement shall have the meanings so ascribed to them. 1.2Headings and Paragraphs.The headings to, and the division of this Agreement into Articles and paragraphs are for convenience of reference only and shall not in any way affect or be used in interpreting any of the provisions of this Agreement. 1.3Gender and Number.The provisions ofthis Agreement shall be read with all changes in gender and number as may be required by the context. 1.4Currency and Method of Payment.All monetary amounts specified in this Agreement are in reference to lawful currency of Canada, unless specifically stated otherwise.Any monies payable hereunder shall be paid in cash or by bank draft, certified cheque or solicitors trust cheque. 1.5 Severance.If any provision of this Agreement is determined to be illegal or unenforceable, such provision shall be ineffective to the extent of such illegality or unenforceability, but shall not invalidate or affect the validity or enforceability of the remaining provisions of this Agreement. 1.6Governing Laws.This Agreement shall be governed by and construed in accordance with the laws of the Province of Alberta and the federal laws of Canada applicable therein, and the parties agree to submit to the jurisdiction of the courts of Alberta with respect to any legal proceedings arising therefrom. 1.7Action on Non-Business Day.If by the terms hereof the Closing or any other event is scheduled to take place at a time which falls on a day which is not a Business Day, the Closing or other event shall take place on the first Business Day next following. 1.8Schedules.Appended to this Agreement are the following Schedules which form an integral part hereof: Schedule "A" - Company’s Financial Statements Schedule "B" - Vendor's and Company's Disclosures Schedule "C" - The Property Schedule "D" - The General Security Agreement Schedule "E" - Management Agreement 4 2.
